1672610DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
Response to Amendment
The Amendment filed 7/29/22 has been entered.  Claims 1 and 4 are amended.  Claim 19 is added.  10- 18 have been previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 2, 4- 9 and 19 are being addressed by this Action.
Drawings
The drawings were received on 7/29/22.  These drawings are accepted.
Response to Arguments
	Applicant’s amendment has obviated the claim objections made in the Final Office Action, mailed 3/29/22 and as such, the claim objections made in the Final Office Action, mailed 3/29/22 are withdrawn.
Applicant’s amendment has obviated the rejections under 35 U.S.C. 112(b) made in the Final Office Action, mailed 3/29/22 and as such, rejections under 35 U.S.C. 112(b) made in the Final Office Action, mailed 3/29/22 are withdrawn.
In response to applicant’s argument on p. 8 of the Remarks, filed 7/29/22, that Flom does not appear to teach or suggest a curved section that sweeps below the midline at a radius of curvature sufficient for the distal tube portion to be properly placed through a labrum during use as claimed, the Office acknowledges that some of the drawings associated with Flom could be considered ambiguous.  However, the Office respectfully submits that Flom discloses that the distal end 20 of hollow tube 10 is curved (P. [0079]) and that Flom discloses passing a hollow needle 10 with a curved distal end 20 through the labrum of the hip (Ps. [0076], [0078]- [0079]).
As noted in the applicant’s arguments on p. 8 of the Remarks, filed 7/29/22, the Office also submits that the curved distal section 20 does in fact appear to sweep below the midline (See Annotated Fig. 5 below).  Upon consideration of applicant’s arguments and in view of the Amendment, the Office has alternatively rejected claim 1 to combine Flom with the teachings of Bisgaard (US Pat. No. 5,387,221) and Kohl (US Pat. No. 2,579,192).  Bisgaard and Kohl teach a known surgical tool configuration of a distal tube portion having an overbite and a curved section sweeping below the midline at a radius of curvature.  As such, Flom in view of Bisgaard and Kohl encompasses, teaches or suggests a curved section that sweeps below the midline at a radius of curvature sufficient for the distal tube portion to be properly placed through a labrum during use.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 2, 4- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flom et al. (US Pub. No. 2012/0123448 A1) in view of Bisgaard (US Pat. No. 5,387,221) and Kohl (US Pat. No. 2,579,192).

    PNG
    media_image1.png
    632
    902
    media_image1.png
    Greyscale

Regarding claim 1, Flom discloses a suture passer device, comprising:
a hollow tube (10) (Figs. 1- 25, 30- 47) having a proximal end and a curved distal tube portion (20) (Figs. 1, 4) extending to a distal end (P. [0076] - - hollow tube 10 comprises a distal end 20 preferably terminating in a sharp point 22, and a proximal end 25 preferably terminating in a handle 23, with a lumen 30 extending therebetween);
a handle (23) (Figs. 1, 4) attached to the proximal end of the hollow tube (10);
an actuator (72) (Figs. 1, 4) on the handle (23) movable between a first position and a second position (described, not shown) (P. [0084] - - movement of actuator 72 relative to handle 23 will cause movement of clamping rod 15 relative to hollow tube 10);
an internal arm (15) (Figs. 3, 9, 26- 29) within the distal tube portion (20) and connected to the actuator (72) (P. [0084] - - proximal end 55 of clamping rod 15 extends through lumen 30 of hollow tube 10 and is connected to an actuator 72), the internal arm (15) movable between a first configuration (Figs. 5, 6, 12) (Ps. [0085], [0089] - - moving clamping rod 15 by moving actuator 72 distally relative to handle 23 so that clamping surface 47 of first arm 60 is distal to window 35, and so that second arm 65 extends out of window 35 and a second configuration as shown in Fig. 12) and a second configuration (Figs. 17, 18) (Ps. [0085], [0090] - - after suture, s is released, Clamping rod 15 is then moved proximally to a proximal-most position by moving actuator 72 proximally relative to handle 23 so as to retract first arm 60 and second arm 65 back into hollow tube 10 as shown in Fig. 17);
wherein when the actuator (72) is in the first position (described, not shown) (Ps. [0085], [0089] - - moving actuator 72 distally relative to handle 23) the internal arm (15) extends out from the distal tube portion (20) at an angle from the distal tube portion (20) in the first configuration (See Figs. 5, 6, 12) (Ps. [0085], [0089] - - second arm 65 of clamping rod 15 extends out at an angle from the distal tube portion); and
wherein when the actuator (72) is in the second position (described, not shown) (Ps. [0085], [0090] - - moving actuator 72 proximally relative to handle 23), the internal arm (15) is retracted proximally further within the distal tube portion (20) in the second configuration (Figs. 17, 18) as compared to the first configuration (Figs. 5, 6, 12) (Ps. [0085], [0090] - - Clamping rod 15 is then moved proximally to a proximal-most position by moving actuator 72 proximally relative to handle 23 so as to retract first arm 60 and second arm 65 back into hollow tube 10 as shown in Fig. 17); and
wherein the distal tube portion (20) has an overbite (OB) (See Annotated Fig. 5) over a midline of the hollow tube (M) (See Annotated Fig. 5) extending centrally through the distal tube portion (20), the distal tube portion (20) further has a curved section (CS) (P. [0079] - -  the distal end 20 of hollow tube 10 is curved) that sweeps below the midline (M) at a radius of curvature sufficient for the distal tube portion to be properly placed through a labrum during use (See Annotated Fig. 5) (P. [0078]- -  hollow tube 10 is preferably formed out of a substantially rigid material (e.g., stainless steel) so as to maintain rigidity when passing through tissue, particularly relatively tough fibrous tissue (e.g., the labrum of the hip)).  Since Flom discloses passing a hollow needle 10 with a curved distal end 20 through the labrum of the hip (Ps. [0076], [0078]- [0079]), Flom encompasses or makes obvious the claim limitation regarding a radius of curvature sufficient for the distal tube portion to be properly placed through a labrum during use.
Alternatively, if applicant argues that Flom does not explicitly disclose 
(claim 1) an overbite …over a midline of the hollow tube extending centrally through the distal tube portion, the distal tube portion further has a curved section that sweeps below the midline as claimed,
applicant is directed to the teachings of Bisgaard and Kohl
Bisgaard teaches a needle driving device (1) (Fig. 1) with a hollow tube (2) (Fig. 1) including a pivotally mounted needle holder (3) (Fig. 1) at its distal end for holding a curved suturing needle (12) (Fig. 1) and connected suture (28) (Fig. 3) in the same field of endeavor (Abstract) 

    PNG
    media_image2.png
    740
    766
    media_image2.png
    Greyscale

(claim 1) wherein the distal tube portion (3) has an overbite (OB1) (See Annotated Fig. 1) over a midline of the hollow tube (21) extending centrally through the distal tube portion (3), the distal tube portion (3) further has a curved section (CS1) (See Annotated Fig. 1) that sweeps below the midline (21) at a radius of curvature sufficient for the distal tube portion to be properly placed through a the foremost ligamenta cruciata of the knee  during use (See Annotated Fig. 1) (Col. 3, l. 58- 60; Col. 4, l. 64 - - A curvature is located in close proximity to the curved needle holder 3 which has a curvature corresponding to the curvature of the needle 12 used… as shown in Fig. 1, the needle holder 3 has been pivoted to the illustrated extreme position in which the foremost end 15 of the needle holder 3 is located at one side of an imaginary extension 21 of the needle holder support 2).
Kohl teaches a suturing instrument having a hollow tubular member (11, 25) (Figs. 1- 6) with a hollow, arcuate, gooseneck guide (25) (Figs. 1- 6) having a sharpened end portion 26 attached thereto in the same field of endeavor (Col. 2, l. 53- 57)

    PNG
    media_image3.png
    862
    412
    media_image3.png
    Greyscale

(claim 1) wherein the distal tube portion (25) has an overbite (OB2) (See Annotated Fig. 1) over a midline (M2) (See Annotated Fig. 1) of the hollow tube (11, 25) extending centrally through the distal tube portion (25), the distal tube portion (25) further has a curved section (CS2) (See Annotated Fig. 1) that sweeps below the midline at a radius of curvature sufficient for the distal tube portion to be properly placed through a confined and relatively inaccessible anatomy during use (Col. 1, l. 40- 43).
Since a distal tube portion having an overbite (OB1, OB2) and a curved section (CS1, CS2) sweeping below the midline (21, M2) is well known in the art of suturing tissue, particularly in a confined and relatively inaccessible position of the body (Kohl - - Col. 1, l. 8- 10; l. 40- 43), it would have been obvious to a person having ordinary skill in the art would before the effective filing date of the applicant’s invention to modify distal tube portion associated with Flom to include an overbite over a midline of the hollow tube and a curved section sweeping below the midline since the suturing instrument configuration is well known in the art and would predictably position a curved needle and connected suture thread for tissue penetration and passage, particularly when suturing tissue in a confined and relatively inaccessible position (Bisgaard - - Col. 2, 30- 42 - - similarly to Flom, when the needle holder (3) and needle (12) are in the configuration of Fig. 1, at least the point of the needle will be conducted to a position above the tissue and where the connected suture thread and the free end of the suture thread will subsequently be manipulated or passed; Kohl - - Col. 1, l. 8- 10; l. 40- 43 - - a surgical needle adapted conveniently and speedily to stitch mem- branes, tissues, fibers, and the like in even confined and relatively inaccessible positions).
Flom in view of Bisgaard and Kohl does not expressly disclose 
(claim 1) the overbite is in the range of 3- 5 mm over the midline as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Modified Flom to have an overbite in the range of 3- 5 mm over the midline of the hollow tube extending centrally through the distal tube portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, the suture passer of Modified Flom would not operate differently with the claimed overbite dimensions and since, similarly to the applicant’s suture passer (Ps. [0002]- [0003] of applicant’s Specification), the suture passer of Modified Flom is intended, in a closed surgical procedure, to pass a curved needle through tissue and then retrieve the suture on the far side of the tissue, so that the suture can thereafter be drawn back through the tissue, e.g., at a second point of penetration (Flom - - P. [0008]; Kohl - - Col. 1, l. 8-10, l. 40-43), and the overbite associated with Modified Flom would function appropriately in assisting the creation of a funnel region (75) (See Fig. 8) for retrieving the suture having the claimed overbite dimensions (Flom - - P. [0085]). Further, applicant places no criticality on the range claimed, indicating simply that in an embodiment, the overbite b is 4 mm and in other embodiments, the overbite b is within the range of 3-5 mm (See P. [0024] of applicant’s Specification).
Regarding claim 2, Flom in view of Bisgaard and Kohl discloses the apparatus of claim 1, Flom further disclosing wherein the internal arm (15) comprises a distal end with a hook (47) (Figs. 5- 7, 10, 12- 14, 20- 21, 26- 29, 34, 35) at the distal end (P. [0081] - - clamping surface 47 extending radially from the longitudinal axis of clamping rod 15. clamping surface 47 of first arm 60 may take the form of a hook).
Regarding claim 4, Flom in view of Bisgaard and Kohl discloses the apparatus of claim 1, Flom further disclosing wherein when the actuator (72) is in a third position (described, not shown) (Ps. [0085], [0089] - - moving actuator 72 proximally relative to handle 23; it is noted that clamping rod 15 is not fully proximally retracted to provide room for the suture, s and as such, the third position is less proximal than the second position) and the distal tube portion (20) is in a third configuration (Figs. 10, 11, 14) (Ps. [0085], [0089] - - moving clamping rod 15 proximally (e.g., by moving actuator 72 proximally relative to handle 23) so as to cause clamping surface 47 of first arm 60 (hook) to clamp suture S against proximal surface 45 of window 35, as shown in as shown in Fig. 14; it is noted that clamping rod 15 is not fully proximally retracted to provide room for the suture, s), the hook (47) contacts the distal tube portion (20), forming a closed aperture through the hook (47) (See Fig. 11 - - cross-sectional image of device shows that hook in arm 60 forms a closed aperture).
Regarding claim 5, Flom in view of Bisgaard and Kohl discloses the apparatus of claim 4, Flom further disclosing further comprising a length of suture (s) (Figs. 7- 25, 30- 34, 35D- 35F, 35J- 35L, 35P- 35R, 39- 40, 46- 47) extending through the closed aperture (See Figs. 10, 11, 14).
Regarding claim 6, Flom in view of Bisgaard and Kohl discloses the apparatus of claim 5, Flom further disclosing wherein the length of suture (s) is non-movable through the closed aperture (See Figs. 10, 11, 14) (Ps. [0085], [0089] - - suture is clamped against window 35).
Regarding claim 7, Flom in view of Bisgaard and Kohl discloses the apparatus of claim 1, Flom further disclosing wherein the actuator (72) is slidable proximally and distally between the first position first position (described, not shown) (Ps. [0085], [0089] - - moving actuator 72 distally relative to handle 23) and the second position second position (described, not shown) (Ps. [0085], [0090] - - moving actuator 72 proximally relative to handle 23) relative to a distal end of the handle (23).
Regarding claim 8, Flom in view of Bisgaard and Kohl discloses the apparatus of claim 1, Flom further disclosing wherein the distal tube portion (20) comprises a tapered distal tip (22) with a piercing point (P. [0076] - - hollow tube 10 comprises a distal end 20 preferably terminating in a sharp point 22).
Regarding claim 9, Flom in view of Bisgaard and Kohl discloses the apparatus of claim 1, Flom further disclosing further comprising a recess portion (35) (Figs. 2- 3, 5- 25, 30- 35) in the distal tube portion (20) extending proximally from a tapered distal tip (22) (P. [0077] - - Hollow tube 10 further comprises a window 35 which extends radially into the hollow tube and communicates with lumen 30).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flom et al. (US Pub. No. 2012/0123448 A1) in view of Bisgaard (US Pat. No. 5,387,221) and Kohl (US Pat. No. 2,579,192) as applied to claim 1 above, and further in view of Kaladelfos (US Pub. No. 2008/0249543 A1).
Regarding claim 19, Flom in view of Bisgaard and Kohl discloses the apparatus of claim 1, but Flom in view of Bisgaard and Kohl is silent regarding a specific radius of curvature.
However, Kaladelfos teaches a ligament carrier and suturing device having a curved needle carrier (40) (Figs. 3- 8) adapted to carry a needle (80) (Figs. 3- 8) having an attached suture (90) in the same field of endeavor (Abstract)
(claim 19) wherein the radius of curvature is about 9.3 millimeters (P. [0046] - - curved needle carrier (40) has a radius of curvature of between about 5 mm and 30 mm although a radius of curvature of about 10 mm is considered to be the preferred configuration for this type of operation; it is noted that the disclosed radius of curvature range of 5mm – 30 mm, preferentially about 10 mm, encompasses or makes obvious the claimed range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to dimension the distal tube portion’s curved section associated with Flom in view of Bisgaard and Kohl to curve at a radius of curvature of about 9.3 mm as taught by Kaladelfos because it would allow for a suitable bite of ligament to be achieved without the surgeon having to manipulate the ligament with his or her fingers (Kaladelfos - - P. [0046]).
Conclusion                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771